Citation Nr: 0414768	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  97-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to additional accrued benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
November 1975.  He died on January [redacted], 1995.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO, among other determinations, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  On preliminary review of the appeal in 
August 1997, the Board remanded the issue to the RO for 
additional evidentiary development and readjudication.  

The Board's August 1997 remand set forth a review of the 
adjudicative history of the case, which had included an 
appeal by the veteran of various service connection and 
increased rating determinations which was pending at the time 
of his death.  In light of the appellant's contentions, the 
Board construed the present appeal as including the issue of 
entitlement to accrued benefits and remanded that issue for 
further evidentiary development and readjudication.  

While the case was in remand status, the RO, by a rating 
decision of November 2001, awarded Dependents' Educational 
Benefits and raised the initial disability evaluation for 
post-traumatic stress disorder (PTSD) from 30 percent to 100 
percent from February 5, 1993, the date of receipt of the 
veteran's original compensation claim and the effective date 
of the grant of service connection and the assignment of the 
30 percent evaluation.  While the RO deemed the award to 
represent a full grant as to the accrued benefits issue, the 
Board finds that since the period covered by the 100 percent 
rating for PTSD did not include the full two years 
immediately preceding the veteran's death, the appellant 
still has potential eligibility to receive accrued benefits 
for the period from January 8, 1995, through February 4, 
1995.  See 38 U.S.C.A. § 5121(a) (West 2002).  



Accordingly, the issue of entitlement to additional accrued 
benefits before February 5, 1995, remains before the Board.  

In January 2003 the Board undertook additional development of 
the evidentiary record pursuant to authority granted by newly 
promulgated VA regulations.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As a 
result of the Board's development, VA and private medical 
records that were not previously on file were obtained for 
the record.  

However, while completion of the Board's evidentiary 
development was pending, the VA regulations that had 
permitted the Board to decide appeals using evidence that had 
not previously been reviewed at the RO were invalidated by 
the United States Court of Appeals for the Federal Circuit 
(CAFC), in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Consequently, the Board in July 2003 remanded the case for RO 
review of the case in light of all evidence of record.  The 
RO thereafter continued its prior denial of service 
connection for the cause of the veteran's death and returned 
the case to the Board.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The record shows that the RO has not furnished the appellant 
a notice letter that explains VA obligations under the VCAA.  
Although supplemental statements of the case issued in 
October 2002 and August 2003 set forth the text of 
regulations promulgated to implement the VCAA, a notification 
that conforms to the provisions of the new law, particularly 
the requirements of Quartuccio, supra, has not been provided 
at any time.  Although the Board's July 2003 remand did not 
comment on the need for further action to comply with the 
VCAA, the applicability and requirements of the VCAA must be 
considered in every case, regardless of instructions of the 
Board.  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 
38 C.F.R. 3.1000(a) (2003).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
CAFC concluded that, for a surviving spouse to be entitled 
to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else 
be entitled to them under an existing rating or decision."  
The CAFC noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996) (which stated that a consequence of the derivative 
nature of the surviving spouse's entitlement to a veteran's 
accrued benefits claim is that, without the veteran having a 
claim pending at time of death, the surviving spouse has no 
claim upon which to derive his or her own application).  

At the time of the veteran's death, service connection was 
in effect for PTSD evaluated as 30 percent disabling from 
February 5, 1993; a shell fragment wound scar of the right 
lower leg evaluated as noncompensable; and muscle damage due 
to a shell fragment wound scar of the right lower leg, also 
evaluated as noncompensable.  

Claims were pending at the time of the veteran's death as to 
issues of entitlement to service connection for a lung 
condition, acanthosis nigricans, skin tags, cellulites and 
bilateral hearing loss; and an initial evaluation higher 
than 30 percent for PTSD.  To complete the adjudication of 
the accrued benefits issue, the VBA AMC must determine 
whether, on the basis of existing rating decisions or 
evidence of record at the time of death, with consideration 
of the rules governing effective dates of awards, any 
additional accrued benefits are payable based on these 
claims.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If it has not been, the VBA 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  The VBA AMC should then adjudicate 
the issues on appeal, including the issue 
of whether additional accrued benefits 
are payable to the appellant for the 
period from January 8, 1995 through 
February 4, 1995.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


